Citation Nr: 0216033	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  01-02 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Propriety of an initial disability rating of 10 percent 
for postoperative iliotibial band syndrome of the left knee, 
effective March 27, 1999 (except for the period from January 
6, 2000 to March 31, 2000 when a temporary total rating was 
in effect).

2.  Propriety of an initial disability rating of 10 percent 
for a tender postoperative scar on the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1997 to March 
1999.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Winston-Salem, North 
Carolina, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In a March 2000 rating 
decision, the RO granted service connection for postoperative 
iliotibial band syndrome of the left knee, and assigned an 
initial disability rating of 10 percent effective March 27, 
1999, 100 percent effective January 6, 2000 (following left 
knee surgery), and 10 percent effective April 1, 2000.  In a 
June 2002 rating decision, the RO granted service connection 
for a tender postoperative scar on the left knee, and 
assigned an initial disability rating of 10 percent.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  During the period from March 27, 1999 to January 5, 2000, 
and the period from April 1, 2001, forward, iliotibial band 
syndrome of the veteran's left knee has been manifested by 
tenderness, pain, pain on motion, excess fatigability, and 
diminished endurance, causing occasional time missed from 
work.

3.  During the period since the effective date of service 
connection, a postoperative scar on the veteran's left knee 
has slight tenderness, with no exceptional or unusual 
manifestations.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for left knee 
iliotibial band syndrome has been met from March 27, 1999 
(except for the period from January 6 to March 31, 2000, when 
a temporary total rating was in effect).  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5262 (2002).

2.  The criteria for a disability rating in excess of 10 
percent for a scar on the veteran's left knee have not been 
met at any time since service connection became effective.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10 (2002); 
67 Fed. Reg. 49590, 49596 (to be codified at 38 C.F.R. 
§ 4.118, Diagnostic Code 7804).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West Supp. 2002); 66 Fed. Reg. 45,620 et seq. 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.102, 3.156, 
3.159, and 3.326).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  The veteran's claims file contains his service 
medical records, and VA and private medical records, 
including the report of a recent VA examination.  In August 
2001, the veteran had a hearing at the RO.  The veteran has 
not reported the existence of any relevant evidence that is 
not associated with the claims file.  He has been provided 
examinations to evaluate his disabilities.

The record also shows that the veteran has received the 
notice required by the new law and regulations.  VA provided 
the veteran and his representative with the March 2000 and 
June 2002 rating decisions, a September 2000 statement of the 
case (SOC), and a July 2002 supplemental statement of the 
case (SSOC).  These documents together relate the law and 
regulations that govern the veteran's claim.  These documents 
list the evidence considered and the reasons for the 
determinations made regarding that claim.  In letters dated 
in May 2001 and February 2002, the RO informed the veteran 
and his representative of the evidence that the veteran 
should provide, and the evidence that the RO had obtained or 
would attempt to obtain.



II.  Ratings for Left Knee Disability

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2002).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2002).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 (2002).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on the functional 
abilities.  38 C.F.R. § 4.10 (2002).  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2002).  When there is an approximate balance 
of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 2002).

VA regulations provide, and the Court has emphasized, that 
evaluation of a musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2002).  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability," and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

Subsequently, the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The RO established service connection for a disorder of the 
veteran's left knee described as iliotibial band syndrome.  
The RO initially assigned disability ratings of 10 percent 
for the disorder, raised to 100 percent for a period 
following surgery to address the disorder, and returned to 10 
percent after convalescence from the surgery.  The veteran 
appealed the staged ratings that the RO initially assigned 
for the iliotibial band syndrome.  The veteran also appealed 
the initial 10 percent rating that the RO assigned for a 
tender postoperative scar on the left knee.  Because the 
veteran appealed the ratings initially assigned for the 
iliotibial band syndrome and the scar, the Board will 
consider on appeal the ratings assigned for those disorders 
for all of the time during which service connection has been 
in effect for each disorder.

The veteran received medical treatment during service for 
chronic pain and stiffness in his left knee.  Physicians 
concluded that the knee had iliotibial band syndrome and/or 
patellofemoral syndrome.  An MRI performed in December 1997 
showed normal bony structure, and no disorders of the 
ligaments or menisci.  

Arthroscopy performed in October 1998 did not reveal any 
abnormalities.  On examination in November 1998, the range of 
motion was from 0 to 110 degrees.  The arthroscopic incisions 
were healed.  The knee was stable.

In February 1999, the veteran had a consultation with a 
private orthopedist.  The veteran reported a history of left 
knee pain, worse with activity, since mid-1997.  He indicated 
that he had pain on the outside of his knee and occasional 
giving out of the knee, and that he was not able to run.  On 
examination the orthopedist noted tenderness over the outside 
of the knee, with no effusion and no evidence of instability.  
The knee extended fully and flexed to well past 90 degrees.  
The orthopedist wrote that the previous MRI and arthroscopy 
had failed to reveal the cause of the veteran's symptoms, and 
that a bone scan or additional MRI could be considered to 
further investigate the nature of the problems with the left 
knee.

In March 1999, the veteran's service department supervisor 
wrote that the veteran worked full time driving a shuttle 
van.  The supervisor reported that the veteran was limited in 
his ability to stand for prolonged periods or to lift more 
than 25 pounds.

On VA examination in July 1999, the veteran reported constant 
pain on the lateral side of his left knee.  He indicated that 
he had moderate to severe pain with walking, sitting, or 
prolonged standing, and flare-ups of pain with prolonged use.  
He stated that he had difficulty running or going up or down 
stairs.  He reported that he worked for a builder as a 
millworker and warehouse overseer.  

The examiner found that the veteran had a normal gait, but 
had some limitation of function in standing and walking.  The 
left knee had no heat, redness, swelling, effusion, drainage, 
abnormal movement, instability, or weakness.  There was mild 
tenderness over the lateral fibular condyle of the knee.  The 
range of motion of the knee was from 0 to 140 degrees.  The 
drawer test, McMurray test, and Lachman test were all within 
normal limits.  X-rays of the knee were unremarkable.  The 
examiner concluded that the veteran had a mild tendonitis of 
the left knee, with tenderness but no limitation of motion.

In September 1999, the veteran saw Christopher M. Barsanti, 
M.D., for bilateral knee pain, left much worse than right.  
The veteran reported trouble squatting, stooping, or going up 
or down stairs.  He stated that the left knee gave way.  Dr. 
Barsanti noted that the veteran had exquisite tenderness over 
the distal biceps tendon and the fibular head.  Both knees 
were stable, with no effusion.  Dr. Barsanti opined that the 
veteran probably had an iliotibial band syndrome.  On follow-
up in November and December 1999, there was no improvement.  
In January 2000, the veteran underwent left iliotibial band 
release surgery.

In February 2001, the veteran wrote that his left knee had 
more constant pain and more flare-ups.  In an August 2001 
hearing, he indicated that his left knee disorder had 
worsened since the July 1999 VA examination.  He reported 
that he had constant pain and tenderness in his left knee, 
especially along the outer side.  He stated that the pain and 
stiffness worsened with prolonged standing or walking.  He 
also reported that he worked for a home builder, checking 
homes under construction.  He complained that the walking and 
standing required in his job aggravated his knee symptoms.  
He stated that he had increased pain in the knee with 
climbing stairs.  He also indicated that the knee sometimes 
felt like it was going to give out, particularly with walking 
down stairs.  

The veteran further reported that the painful area at the 
side of the knee became somewhat swollen at the end of most 
work days, and that at times the whole knee swelled.  He 
indicated that he usually had to rest the knee every evening 
after working.  He testified that the pain and stiffness 
interfered with sleep four or five nights per week.  He 
related that his knee symptoms increased through the work 
week, and diminished some with rest over the weekend.  He 
reported that, in his current job, he had not missed work 
because of his left knee disorder, but that his symptoms had 
caused him to miss some days in his previous job as a 
warehouse manager, a job which had required a lot of walking 
on concrete.  

He stated that he had stopped taking pain medication for his 
knee because the medication would aggravate his peptic ulcer.  
The veteran reported that, after the January 2000 surgery, 
the flexibility in his left knee had initially improved.  
Over time, however, the pain increased to the level present 
before surgery, and then continued to worsen.  

On VA examination in May 2002, the veteran reported having 
had constant aching pain in his left knee both before and 
after the January 2000 surgery.  He reported sharper pain 
with walking more than a few minutes, and with going up or 
down stairs.  He reported that knee pain awakened him at 
night five or six times per week.  He reported swelling in 
the knee three or four times per week.  He stated that he had 
missed several days of work in the past year.  He indicated 
that his job as a supervisor required him to stand and walk a 
great deal.  He stated that on one occasion he had fallen as 
a result of the knee giving way.  

The examiner observed a scar on the left side of the knee 
that was slightly tender to palpation, but had no herniation.  
There was full motion of the knee, but the veteran complained 
of pain in the lateral aspect of the knee with flexion and 
extension.  There was minimal crepitus through the range of 
motion.  There was no swelling or redness of the knee on 
examination.  There was slight tenderness over the joint 
space medially.  The veteran complained of minimal discomfort 
in the knee with varus and valgus stress.  No drawer sign or 
McMurray sign was elicited.

In response to questions from the RO, the examiner provided 
in June 2002 an addendum to the report of the May 2002 
examination.  The examiner noted that the veteran had 
reported having fatigue and weakness in his left knee at the 
end of the day.  The examiner opined that it was not likely 
that there was additional limitation of motion at those 
times.  The examiner stated that the veteran had expressed 
pain at the ends of the ranges of flexion and extension.

The rating schedule does not include a diagnostic code for 
iliotibial band syndrome.  See 38 C.F.R. Part 4 (2002).  A 
condition that is not listed in the rating schedule may be 
evaluated by analogy to a disease or injury that is similar 
in symptoms and anatomical location.  See 38 C.F.R. § 4.20 
(2002).  The RO has evaluated the veteran's left knee 
iliotibial band syndrome under Diagnostic Code 5024, which is 
for tenosynovitis, and Diagnostic Code 5262, which is for 
impairment of the tibia and fibula.

Under Diagnostic Code 5024, tenosynovitis is rated on 
limitation of motion of the affected parts, as degenerative 
arthritis is rated.  38 C.F.R. § 4.71a, Diagnostic Code 5024 
(2002).  

Degenerative arthritis is rated according to the limitation 
of motion of the affected joints.  If the limitation of 
motion of the affected joints is not compensable under the 
rating schedule, a rating of 10 percent for each major joint 
may be assigned.  If there is no limitation of motion, a 10 
percent rating may be assigned if two or more major joints 
are involved, and a 20 percent rating may be assigned if two 
or more major joints are involved and there are occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2002).  

For limitation of motion of the knee to be compensable, 
flexion must be limited to 45 degrees or less, or extension 
must be limited to 10 degrees or more short of full 
extension.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 
(2002).

Under Diagnostic Code 5262, impairment of the tibia and 
fibula is rated at 40 percent if there is nonunion, with 
loose motion, requiring a brace.  If there is malunion, knee 
or ankle disability is rated at 30 percent if marked, 20 
percent if moderate, or 10 percent if slight.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2002).

Between March 1999 and January 2000, medical records that 
addressed the range of motion of the veteran's left knee did 
not show that the knee had compensable limitation of motion.  

With regard to the period from April 2000 forward, on VA 
examination in May 2000, the left knee did not have 
limitation of motion.  In June 2002, a VA physician who had 
examined the veteran opined that it was not likely that 
fatigue and weakness in the veteran's left knee after 
activity produced additional limitation of motion.  
Limitation of motion, by itself, does not warrant a rating in 
excess of 10 percent for the left knee iliotibial band 
syndrome for either the period from March 1999 to January 
2000, or the period from April 2000 forward.

The veteran's statements and the medical reports indicate, 
however, that the veteran's left knee iliotibial band 
syndrome is manifested in ways other than limitation of 
motion.  The veteran has consistently reported that the knee 
has increased pain with stair climbing and prolonged standing 
or walking.  He reports that the knee becomes increasingly 
fatigued over the course of the work day and work week, and 
that knee pain interferes with sleep.  He has reported that 
the knee symptoms have caused him to miss days from work 
while he was in jobs that required more time in weightbearing 
positions.  

In March 1999, a supervisor noted that the veteran could not 
stand for prolonged periods.  Physicians have noted 
tenderness and pain on motion of the left knee, but have not 
observed the end-of-day swelling or stiffness reported by the 
veteran.

Taking into consideration the evidence of pain on motion, 
weakness, excess fatigability, diminished endurance of the 
left knee, and of occasional time missed from work because of 
the knee disorder, the veteran's left knee disorder can be 
said to produce moderate knee disability, consistent with the 
criteria for a 20 percent rating under Diagnostic Code 5262.  
There is sufficient evidence of that level of impairment in 
both the period from March 1999 to January 2000 and the 
period from April 2000 forward.  

The knee disorder is not shown to produce marked impairment, 
such as would warrant a 30 percent rating.  The Board has 
reached this conclusion on the lack of significant limitation 
of motion or instability, and on the veteran's activity 
level.  The Board grants 20 percent ratings for the periods 
both before and after the left knee surgery.

There is no contention or evidence that the veteran's left 
knee has ankylosis or cartilage injury, and there has been no 
medical finding of instability of the knee.  It is therefore 
not necessary to evaluate the left knee disorder under 
Diagnostic Codes 5256, 5257, 5258, or 5259.

VA regulations provide that, in order to accord justice in an 
exceptional case where the criteria provided in the VA rating 
schedule are inadequate, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2002).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular standards 
of the rating schedule.  Id.

In the September 2000 SOC, the RO noted consideration of 
38 C.F.R. § 3.321(b)(1).  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

The Board has reviewed the record with these mandates in 
mind.  There is evidence that the veteran's left knee 
iliotibial band syndrome caused him to miss work occasional 
work in his prior employment.  He has continued to work full 
time, however, and does not miss work in his current 
employment.  

The history of occasional time lost from work is compensated 
for by the 20 percent evaluation (albeit that there has been 
no showing of actual loss of income).  In short there is no 
evidence of marked interference with employment.  He 
underwent iliotibial band release surgery in 2000, but his 
knee disorder has not required frequent periods of 
hospitalization.  

Overall, the Board finds that the ratings of 20 percent from 
March 27, 1999, 100 percent from January 6, 2000, (for the 
period following surgery), and 20 percent from April 1, 2001, 
assigned herein, are appropriate and sufficient to compensate 
the impairment produced by the veteran's iliotibial band 
syndrome.  Therefore, this case does not warrant referral to 
the appropriate official for consideration of an 
extraschedular rating.

The rating schedule criteria for evaluating disabilities 
involving the skin was revised effective July 31, 2002.  67 
Fed. Reg. 49590 et seq. (Oct. 9, 2002) (to be codified at 
38 C.F.R. § 4.118, Diagnostic Codes 7800-7833).  The Court 
has held that, when a law or regulation changes after a claim 
has been filed, but before the administrative appeal process 
has been concluded, the version most favorable to an 
appellant applies.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The RO evaluated the postoperative scar on the 
veteran's left knee under Diagnostic Code 7804, which 
provides a 10 percent rating for superficial scars that are 
tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2002).  

Under the revised rating schedule, Diagnostic Code 7804 
similarly provides that a superficial scar that is painful on 
examination is to be rated at 10 percent.  67 Fed. Reg. 
49596.  The Board finds that the previous and revised 
versions of the rating schedule are equally favorable to the 
veteran in evaluating the manifestations of his left knee 
scar.  Because the new and old criteria are essentially the 
same, there is no prejudice to the veteran if the Board 
considers both versions in the first instance.  See Bernard 
v. Brown, 4 Vet App 384 (1993).

VA examination in May 2002 revealed slight tenderness to 
palpation of the surgical scar on the veteran's left knee.  A 
10 percent rating currently assigned under Diagnostic Code 
7804 is the maximum rating provided under either the previous 
or the revised rating criteria.  

There is no evidence that the tender scar produces 
exceptional or unusual impairment, such as would warrant 
referral to the appropriate official for consideration of an 
extraschedular rating.  Thus, the preponderance of the 
evidence is against a rating in excess of 10 percent for the 
scar.


ORDER

Entitlement to an initial rating of 20 percent for 
postoperative iliotibial band syndrome of the left knee, 
effective March 27, 1999 (except for the period from January 
6, 2000 to March 31, 2000 when a temporary total rating was 
in effect) is granted.

Entitlement to a disability rating in excess of 10 percent 
for a tender postoperative scar on the left knee is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

